FILED
                            NOT FOR PUBLICATION
                                                                            MAR 09 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHRISTINE LORRAINE HARRIS,                       No. 15-15537

               Plaintiff-Appellant,              D.C. No. 1:13-cv-01584-BAM

 v.                                              MEMORANDUM*

NANCY A. BERRYHILL, Acting
Commissioner Social Security,

               Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Barbara McAuliffe, Magistrate Judge, Presiding

                           Submitted February 14, 2017**
                             San Francisco, California

Before: W. FLETCHER and RAWLINSON, Circuit Judges, and GORDON,***
District Judge.




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Andrew P. Gordon, United States District Judge for
the District of Nevada, sitting by designation.
      Appellant Christine Harris appeals from the district court’s order affirming

the ALJ’s denial of disability benefits. We affirm.

A.    Any error the ALJ made in questioning the vocational expert is not a ground
      for reversal.

      Harris’s primary argument is that the ALJ erred by relying on tainted

testimony from a vocational expert. Harris contends that the ALJ improperly

asked the expert to give an opinion based on a hypothetical person who could lift

up to and including ten pounds when the ALJ found that Harris could lift less than

ten pounds. Harris’s argument fails because evidence in the record supports the

ALJ’s hypothetical to the expert. Magallanes v. Bowen, 881 F.2d 747, 757 (9th

Cir. 1989) (“The limitation of evidence in a hypothetical question is objectionable

‘only if the assumed facts could not be supported by the record.’”) (citations

omitted). In addition, there is no evidence that the alleged error Harris points to

was material to the expert’s opinion or the ALJ’s decision—so it would be a

harmless error anyway. See McLeod v. Astrue, 640 F.3d 881, 886–88 (9th Cir.

2011).

B.    The ALJ’s credibility determination was adequately supported by the record.


      The ALJ gave significant weight to Harris’s subjective testimony. To the

extent that the ALJ found some of her testimony less than completely credible, the


                                           2
ALJ provided legally sufficient reasons supported by substantial evidence in the

record. First, the ALJ noted that some of Harris’s allegations were inconsistent

with the objective medical evidence in the record. Thomas v. Barnhart, 278 F.3d
947, 958–59 (9th Cir. 2002). Second, the ALJ pointed to the fact that for years

Harris received relatively conservative treatment. Third, evidence of Harris’s daily

activities contradicted the extent of her complaints. Rounds v. Comm’r Soc. Sec.

Admin., 807 F.3d 996, 1006 (9th Cir. 2015).

C.    Harris waived her other arguments.

      Harris also argues that the ALJ erred by failing to make additional findings

about her limitations and by failing to consider her explanations for adverse

evidence in the record. Because Harris raises these arguments for the first time on

appeal, they are waived. Edlund v. Massanari, 253 F.3d 1152, 1158 n.7 (9th Cir

2001). But even if they were not waived, there is no indication that these errors

would be prejudicial; thus they are not grounds for reversal. McLeod, 640 F.3d at

886–88.

AFFIRMED.




                                          3